Citation Nr: 1629820	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2001 to February 2006, including service in Iraq.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in September 2014 when it was remanded for additional development.  

The Board notes that the September 2014 decision also included the matters of entitlement to service connection for a right shoulder disability and for a right knee disability.  An August 2015 rating decision granted service connection for such disabilities.  Accordingly, the matters are no longer on appeal.  


FINDING OF FACT

The Veteran's right eye astigmatism is not considered a disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder, to include astigmatism, are not met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a right eye disorder resulting from a right eye scratch during service, resulting in astigmatism.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran's service treatment records show that in May 2002 he received treatment for a left eye corneal abrasion and eye contusion, and was diagnosed with astigmatism.  A March 2003 record noted his complaint of blurry distant and reading vision, and noted he had a history of a scratch in his right eye in 2002.  Physical examination was normal, and findings included 20/20 vision in the right eye.  To the extent the record noted he had a history of a scratch in the right eye in 2002, such was apparently in error as the records contemporaneous to the eye injury were limited to complaints of, and injury to, the left eye.  On February 2006 service separation, the Veteran denied having or having had an eye disorder or trouble, or loss of vision in either eye.  

The post-service evidence of record includes a March 2012 opinion from T. Vulmo in which it was noted the Veteran has slight astigmatism in both eyes, and it was opined that it was as likely as not caused by his military service.  The Board finds this opinion is entitled to no probative value as T. Vulmo provided no reasoning to support the opinion provided.  See Stefl v. Nicholson, 21  Vet. App. 120, 124-25 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  
The Veteran was provided a VA examination in December 2012.  He reported he suffered a corneal abrasion in 2002 while playing basketball from an elbow to the right eye.  After physical examination of the Veteran, the examiner found that the corneal abrasion of the right eye has fully healed without residual scarring or disfigurement, and that the Veteran did not have visually significant astigmatism.  As noted above, because the service treatment records only refer to a left eye injury, it was unclear whether the examiner had reviewed the Veteran's claims file and service treatment records, and in September 2014, the Board remanded this matter for clarification.  

On February 2015 VA examination, it was opined that the Veteran did not have a right eye disorder.  It was indicated that there was no ocular evidence of a historical right eye injury or disorder.  In addition, both corneas were found to be optically clear.  Notably, such opinion was provided without review of the Veteran's claims file as requested.  In an August 2015 VA examination addendum opinion, after review of the Veteran's claims file, it was again opined that there was no evidence of any right eye disorder or evidence of a right eye injury during service.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  To the extent the evidence suggests that the Veteran has right eye astigmatism, congenital or developmental defects, such as refractive error of the eyes, are developmental defects and not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

In short, the Veteran's astigmatism, conceding that the evidence shows such right eye diagnosis, is not considered a disability for VA purposes, i.e., it is not a disability for which service connection may be established.  

The Board notes that the Veteran is competent to report his symptoms.  To the extent the Veteran contends that he suffered a right eye injury during service, to include a corneal abrasion, the Board finds such statements to be not credible.  The Veteran's service treatment records clearly document complaints, and treatment, for a left eye injury, with no mention of the right eye except for an erroneous reference to a right eye scratch in a March 2003 record.  Inasmuch as the contemporaneous records reflect the injury was to the left eye, those records are more probative than the March 2003 service treatment record and the Veteran's present contentions.  Nonetheless, there is no evidence during service or since separation of a right eye condition other than refractive error.  In the absence of underlying eye pathology however, service connection for a visual disability is not in order.  The Veteran does not allege any other vision disorder.  As such, the Board concludes that the medical evidence of record is more probative as to the nature and etiology of the Veteran's visual impairment, and the probative medical evidence fails to provide a nexus between a service-connectable vision condition and service.  

In summary, review of the claims file shows no competent medical evidence showing the presence of any right eye condition other than refractive error, which was addressed above.  The preponderance of the evidence is against the claim for service connection.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right eye disorder is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


